department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date --------------- number release date genin-113655-19 uil ---------------------- -------------------------------------------- ------------------------------------------------------- ------------------------- -------------------------------- dear i’m responding to your date inquiry to irs commissioner charles rettig because you asked about retirement plans your inquiry was referred to my office you explained your organization processes payroll for certain public employers whose employees are members of a state pension program the pension agency has identified refunds of member contributions that are being sent to the members’ last known employers you asked whether the pension agency itself or the last known employer should have the burden of refunding these contributions in a general information_letter such as this we cannot comment on the tax treatment of particular retirement plans also the law generally prohibits us from disclosing return_information without the written authorization of the taxpayer affected by the disclosure if you have questions or concerns about actions that are being taken by a specific retirement_plan you may want to start by contacting the plan administrators a tax-qualified retirement_plan that fails to operate within its written terms or that fails to comply with certain requirements under the internal_revenue_code code may lose its tax-qualified status this would result in adverse tax consequences for all plan participants in the plan however it may be possible for a plan to preserve its tax- qualified status by correcting such a failure the internal_revenue_service published revproc_2019_19 2019_19_irb_1086 which contains a system of correction programs for plan sponsors of retirement plans that are intended to satisfy the requirements of sec_401 sec_403 sec_403 genin-113655-19 k or p of the code but that have not met these requirements for a period of time this system the employee_plans_compliance_resolution_system epcrs permits plan sponsors to correct these failures and thereby continue to provide their employees with retirement benefits on a tax-favored basis i’m enclosing a copy of revproc_2019_19 for your convenience both the availability of epcrs to a particular plan and the appropriate method of correcting a qualification failure depend on the facts and circumstances relating to that plan in addition while epcrs provides that in all cases a correction should be reasonable and appropriate for the qualification failure it also provides that depending on the nature of the failure there may be more than one reasonable and appropriate way for a plan_sponsor to correct the failure i hope this information is helpful if you have questions please contact me at -------------- ------- ------------------------ -------------------- or at sincerely victoria a judson associate chief_counsel employee_benefits exempt_organizations and employment_taxes enclosure
